DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 6/2/2022.  
Claims 1-22 and 24 are pending.
Claims 1-22 and 24 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Kim (Reg. 75,873) on 8/4/2022.

The application has been amended as follows:

Claims listed have been amended as follows:


1.	(Currently amended) A method of storage management, comprising:
in response to determining that there is an abnormal process in a process group of an application due to a first size of storage space occupied by the abnormal process exceeding a first threshold, terminating the abnormal process; 
determining a second size of storage space occupied by processes other than the abnormal process in the process group after the abnormal process is terminated; and
in response to the second size exceeding a second threshold, terminating at least one process in the process group to reduce the second size, each process in the at least one process being a different process from the abnormal process;
wherein the method is performed within a storage system; 
wherein the first threshold is a predetermined individual process threshold that 
identifies a maximum value of storage space that an individual process of the process group is permitted to occupy within the storage system; and
wherein terminating the abnormal process includes:
terminating, as the abnormal process, a particular process of the process group that occupies an amount of storage space that exceeds the predetermined individual process threshold.

7.	(Currently amended) A method of storage management, comprising: 
determining a set of first sizes of storage space including a respective first size occupied by each process in a process group of an application;
determining, based on the set of first sizes, a second size of storage space occupied by the process group; 
in response to the second size being below a second threshold, determining whether a particular process in the process group is an abnormal process due to the respective first size of storage space occupied by the abnormal process exceeding a first threshold; and 
in response to determining that the particular process is an abnormal process, terminating the abnormal process;
wherein the method is performed within a storage system; 
wherein the first threshold is a predetermined individual process threshold that 
identifies a maximum value of storage space that an individual process of the process group is permitted to occupy within the storage system; and
wherein terminating the abnormal process includes:
terminating, as the abnormal process, a particular process of the process group that occupies an amount of storage space that exceeds the predetermined individual process threshold.

11.	(Currently amended) An electronic device, comprising: 
at least one processor; and 
a memory coupled to the at least one processor and having instructions stored thereon, the instructions, when executed by the at least one processor, causing the device to perform acts, the acts comprising: 
in response to determining that there is an abnormal process in a process group of an application due to a first size of storage space occupied by the abnormal process exceeding a first threshold, terminating the abnormal process; 
determining a second size of storage space occupied by processes other than the abnormal process in the process group after the abnormal process is terminated; and
in response to the second size exceeding a second threshold, terminating at least one process in the process group to reduce the second size, each process in the at least one process being a different process from the abnormal process;
wherein the acts are performed within a storage system; 
wherein the first threshold is a predetermined individual process threshold that 
identifies a maximum value of storage space that an individual process of the process group is permitted to occupy within the storage system; and
wherein terminating the abnormal process includes:
terminating, as the abnormal process, a particular process of the process group that occupies an amount of storage space that exceeds the predetermined individual process threshold.

17.	(Currently amended) An electronic device, comprising: 
at least one processor; and 
a memory coupled to the at least one processor and including instructions stored thereon, the instructions, when executed by the at least one processor, causing the device to perform acts, the acts comprising: 
determining a set of first sizes of storage space including a respective first size occupied by each process in a process group of an application;
determining, based on the set of first sizes, a second size of storage space occupied by the process group; 
in response to the second size being below a second threshold, determining whether a particular process in the process group is an abnormal process due to the respective first size of storage space occupied by the abnormal process exceeding a first threshold; and 
in response to determining that the particular process is an abnormal process, terminating the abnormal process;
wherein the acts are performed within a storage system; 
wherein the first threshold is a predetermined individual process threshold that 
identifies a maximum value of storage space that an individual process of the process group is permitted to occupy within the storage system; and
wherein terminating the abnormal process includes:
terminating, as the abnormal process, a particular process of the process group that occupies an amount of storage space that exceeds the predetermined individual process threshold.

21.	(Currently amended) A computer program product having a non-transitory computer readable medium which stores a set of instructions to perform storage management; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of: 
in response to determining that there is an abnormal process in a process group of an application due to a first size of storage space occupied by the abnormal process exceeding a first threshold, terminating the abnormal process; 
determining a second size of storage space occupied by processes other than the abnormal process in the process group after the abnormal process is terminated; and
in response to the second size exceeding a second threshold, terminating at least one process in the process group to reduce the second size, each process in the at least one process being a different process from the abnormal process;
wherein the method is performed within a storage system; 
wherein the first threshold is a predetermined individual process threshold that 
identifies a maximum value of storage space that an individual process of the process group is permitted to occupy within the storage system; and
wherein terminating the abnormal process includes:
terminating, as the abnormal process, a particular process of the process group that occupies an amount of storage space that exceeds the predetermined individual process threshold.

22.	(Currently amended) A computer program product having a non-transitory computer readable medium which stores a set of instructions to perform storage management; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of: 
determining a set of first sizes of storage space including a respective first size occupied by each process in a process group of an application;
determining, based on the set of first sizes, a second size of storage space occupied by the process group; 
in response to the second size being below a second threshold, determining whether a particular process in the process group is an abnormal process due to the respective first size of storage space occupied by the abnormal process exceeding a first threshold; and 
in response to determining that the particular process is an abnormal process, terminating the abnormal process;
wherein the method is performed within a storage system; 
wherein the first threshold is a predetermined individual process threshold that 
identifies a maximum value of storage space that an individual process of the process group is permitted to occupy within the storage system; and
wherein terminating the abnormal process includes:
terminating, as the abnormal process, a particular process of the process group that occupies an amount of storage space that exceeds the predetermined individual process threshold.



Allowable Subject Matter


7.	The following is an examiner’s statement of reasons for allowance:


	Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 2-6, 8-10, 12-16, 18-20 and 24 depending on claims 1, 7, 11 and 17, therefore, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.
Independent claims 21 and 22 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONG U KIM/Primary Examiner, Art Unit 2196